Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Mastropasqua et al. US 2008/0026121, does not disclose or reasonably suggest a capsule capable of being used in a beverage dispensing apparatus wherein the capsule comprises an outlet wall and a closing member attached to the outlet wall wherein a conveyor cap is mounted on at least the outlet wall of the capsule wherein the conveyor cap has a plunger such that the closing member is at least in part detached from the outlet wall when the capsule is opened wherein the closing member of the outlet portion and the plunger of the conveyor cap is capable of being positioned to interact so that the capsule is opened by the plunger due to a relative movement between the capsule and the conveyor cap wherein the plunger detaches at least part of the closing member.  Contrarily, Mastropasqua et al. teaches the lid of the capsule being securely fixed to the bottom of the capsule and being a safety lid to allow a safety locking of the septum and prevent accidental expulsion of the elastic septum toward the cup in which the beverage is collected and that the septum is prevented from being accidentally expelled from the capsule due to high pressures (‘121, Paragraph [0038]).  Mastropasqua et al. teaches away from the intended use limitations of the plunger breaking or detaching at least part of the closing member since the closing member of Mastropasqua et al. serves as a safety locking that is not intended use be broken or detached from the capsule.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792